DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Einhorn on August 31, 2021 and September 1, 2021.
The application has been amended as follows: 
2.	A genetically engineered bacteriophage of the genus Caudovirales, wherein the genetically engineered bacteriophage genome is altered such that after reproduction in a host cell, or in an in vitro system, the exterior or outer surface of the genetically engineered bacteriophage expresses or displays: 
(a) on a tailspike protein at least one non-bacteriophage carbohydrate binding domain (CBD) comprising a lectin; 
(b) at least one heterologous bacteriophage Ig-like CBD 

(c) a combination of (a) and (b).
	5.	The genetically engineered bacteriophage of claim 2, wherein the at least one non-bacteriophage carbohydrate binding domain (CBD) comprising a lectin, or the at least one heterologous bacteriophage Ig-like carbohydrate binding domain (CBD), is part of, or is attached toof the genetically engineered bacteriophage.
	6.	Cancel
	7.	The genetically engineered bacteriophage of claim 2, 
wherein the bacteriophage further comprises, or has contained within, or carries as a payload

	8.	The genetically engineered bacteriophage of claim 2, 


wherein optionally the payload 
	10.	A composition
11.	The compositionfor: 

(b) a per dose, or per serving, or per unit dosage at, or a total daily dose of: between about 10(1) (or 101) and 10(20) plaque-forming units (PFUs), or between about 10(3) and 10(17) PFUs, or between about 10(5) and 10(12) PFUs, or between about 10(7) and 10(9) PFUs, 
(c) administration in vivo; or for enteral or parenteral administration, or for ophthalmic, topical, oral, intravenous (IV), intramuscular (IM), intrathecal, subcutaneous (SC), intracerebral, epidural, intracranial or rectal administration, or by inhalation, or 
(d) a particle, a nanoparticle, a liposome, a tablet, a pill, a capsule, a gel, a geltab, a liquid, a powder, a suspension, a syrup, an emulsion, a lotion, an ointment, an aerosol, a spray, a lozenge, an ophthalmic preparation, an aqueous or a sterile or an injectable solution, a patch 
12.	The composition

a flavoring or a sweetening agent, an aspartamine, a stevia, monk fruit, a sucralose, a saccharin, a cyclamate, a xylitol, a vanilla, an artificial vanilla or chocolate or strawberry flavor, an artificial chocolate essence, or a mixture or combination thereof; 
a preservative, a benzoic acid, or a potassium sorbate[[.]]; 
at least one probiotic or prebiotic, wherein optionally the prebiotic comprises an inulin, lactulose, extracts of artichoke, chicory root, oats, barley, various legumes, garlic, kale, beans or flacks or an herb; 
at least one congealing agent, wherein optionally the congealing agent comprises an arrowroot or a plant starch, a powdered flour, a powdered potato or potato starch, an absorbant polymer, an Absorbable Modified Polymer, and/or a corn flour or a corn starch; 
at least one an anti-inflammatory agent, wherein optionally the inflammatory agent comprises or is an NSAID, a 4 or a 5-amino-salicylate, an olsalazine, a mesalazine, a sulfasalazine and/or a balsalazide or an equivalent thereof or a combination thereof; 
an additive selected from one or more of a saline, a media, a defoaming agent, a surfactant agent, a lubricant, an acid neutralizer, a marker, a cell marker, a drug, an antibiotic, a contrast agent, a dispersal agent, a buffer or a buffering agent, a sweetening agent, a debittering agent, a flavoring agent, a pH 
an antacid, 
and optionally the buffer or a buffering agent or the pharmaceutically acceptable excipient comprises an inorganic salt, a citric acid, a sodium chloride, a potassium chloride, a sodium sulfate, a potassium nitrate, a sodium phosphate monobasic, a sodium phosphate dibasic or combinations thereof; 
and optionally the antacid comprises a calcium carbonate, a magnesium hydroxide, a magnesium oxide, a magnesium carbonate, an aluminum hydroxide, a sodium bicarbonate or a dihydroxyaluminum sodium carbonate; or
any combination thereof.
13.	The compositionwherein the composition is formulated with or as: a delayed or gradual enteric release composition or formulation.
21.	The genetically engineered bacteriophage of claim 2, wherein the at least one heterologous bacteriophage Ig-like CBD 
24.	The genetically engineered bacteriophage of claim 2, wherein the at least one non-bacteriophage CBD comprising a lectin is a mammalian or a human CBD.
25.	Cancel
28.	The genetically engineered bacteriophage of claim [[1]] 2, wherein the at least one non-bacteriophage CBD is a mammalian or a human CBD.
29-31.	Cancel
32.	The compositioncomposition comprises or is coated with a gastro-resistant coating designed to dissolve at a pH of about 7 in the terminal ileum.
33.	The compositioncomposition comprises or is coated with an acrylic based resin or equivalent.
34.	The composition
35.	(New) A genetically engineered bacteriophage of the genus Caudovirales, wherein the genetically engineered bacteriophage genome is altered such that after reproduction in a host cell, or in an in vitro system, the exterior or outer surface of the genetically engineered bacteriophage expresses or displays: 
(a) at least one non-bacteriophage carbohydrate binding domain (CBD) comprising a C-type lectin; 
(b) at least one heterologous bacteriophage Ig-like CBD; or
(c) a combination of (a) and (b).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, claim amendments and Declaration are sufficient to 1 teaches that Ig-like domains have been identified in bacteriophages of Caudovirales and that several of these Ig-like domains are added to bacteriophage structural proteins via programmed ribosomal frameshifts.  Further, their evolutionary patterns suggest that Ig-like domains can be exchanged between bacteriophages by horizontal transfer, independently of the protein to which they are attached.  Thus, given the state of the art, one of ordinary skill in the art is able to identify and isolate Ig-like domain sequences and express them on different (heterologous) bacteriophages of the Caudovirales order.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (Biochemical and Biophysical Research Communications, 1999, 255:194-199) teaches the use of a T7 phage (T7Select) to display 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/NICOLE KINSEY WHITE/          Primary Examiner, Art Unit 1648  



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fraser et al., Current Opinion in Microbiology, 2007, 10:382-387.